Citation Nr: 0519456	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  98-02 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to March 
1982, including in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that denied the veteran's 
claims of entitlement to service connection for arthritis of 
the hands, elbows, shoulder, hips, knees, ankles, feet, and 
cervical spine, and to a total disability rating based on 
individual unemployability (TDIU).  The veteran has perfected 
a timely appeal and testified at an RO hearing in May 1998.  

By decision issued in September 2002, the Board denied the 
veteran's claims of entitlement to service connection for 
arthritis of the elbows, shoulder, hips, knees, ankles, feet, 
and cervical spine.  As no appeal was initiated of this 
decision, it became final in September 2003.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  

In July 2003 and in March 2004, the Board remanded the claims 
of entitlement to service connection for arthritis of the 
hands and to TDIU for additional development.

The veteran submitted a statement in May 2004 which is 
interpreted as a claim of entitlement to a disability rating 
in excess of 40 percent for lumbosacral strain.  As this 
issue has not yet been adjudicated, it is referred back to 
the RO.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran was not treated for arthritis of the hands 
during service.

3.  The veteran's osteoarthritis of the hands is not related 
to service.

4.  The veteran's only service connected disability consists 
of lumbosacral strain of the spine with osteophyte and severe 
limitation of motion, evaluated as 40 percent disabling.

5.  The veteran completed high school, and has additional 
training as a supervisor and assistant parts manager; he has 
employment experience as an avionic communications 
technician, avionic communications and navigation system 
superintendent, engineer in drafting, manager at an 
automobile dealership, and farmer.

6.  His service connected disability does not preclude 
employment consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
arthritis of the hands have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307 
(2004).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) have not been met.  
38 U.S.C.A. §§ 501, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002).  VA has undertaken to tell 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2004).

The veteran and his representative have been fully advised of 
the evidence needed to substantiate entitlement to service 
connection for arthritis of the hands and to TDIU.  They also 
were advised of the evidence the veteran needed to provide 
and the evidence VA would obtain, as well as the need for him 
to submit any evidence in his possession.  Such notice was 
issued to the veteran and his service representative in the 
September 1997 rating decision, the September 1997 statement 
of the case, the August and November 1998 supplemental 
statements of the case, the Board's July 2003 remand, the 
July 2003 supplemental statement of the case, the Board's 
March 2004 remand, a March 2004 letter, and a December 2004 
supplemental statement of the case.

These documents also provided them with notice of the law and 
governing regulations, as well as the requirement to submit 
medical evidence establishing entitlement to service 
connection for arthritis of the hands and to TDIU.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf, and the ways 
in which this evidence failed to show entitlement to service 
connection and to TDIU.  This notice served to inform the 
veteran of the evidence needed to substantiate his claims.

All of this correspondence informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, each of the four content requirements of a VCAA 
notice has been fully satisfied.  

Some of this notice was provided after the initial denial.  
Specifically, the RO provided additional VCAA notice to the 
veteran and service representative in a March 2004 letter 
concerning his service connection claim for arthritis of the 
hands and his TDIU claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a claimant is 
entitled to VCAA notice prior to the initial adverse decision 
on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-
20 (2004).  The Court went on to say, however, that "there 
is no nullification or voiding requirement [of RO decisions 
issued prior to VCAA notice] either explicit or implicit in 
this decision."  Id.

The Court also recently held that prejudicial error occurs in 
the context of VCAA notice only when such error affects "the 
essential fairness of an adjudication" or "has the natural 
effect of producing prejudice."  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005), slip op. at 15, 22.  
Appellants must identify "with considerable specificity": 
(1) how the VCAA notice was defective; (2) what evidence the 
appellant would have provided or requested that VA obtain had 
VA fulfilled its notice obligations; and (3) how the lack of 
notice and evidence affected the essential fairness of the 
adjudication.  Mayfield, slip op. at 21.  Failure to inform 
the appellant about who should provide what information and 
evidence, by itself, does not have the natural effect of 
producing prejudice because prejudice can arise from such an 
error only if the appellant failed to submit evidence because 
he was not advised to do so or if VA failed to obtain 
evidence that it should have obtained.  Mayfield, slip op. at 
23.  Failure to provide notice before the initial adverse 
decision by the AOJ also does not have the natural effect of 
producing prejudice.  Mayfield, slip op. at 24.  

Here, there is no indication that the post-adjudication VCAA 
notice provided to the veteran and his service representative 
constituted prejudicial error.  The veteran has not 
identified specifically how the notice was defective, what 
evidence he would have provided if otherwise notified about 
the VCAA, or how the lack of proper notice and evidence 
affected the essential fairness of this adjudication.  If he 
submitted additional evidence substantiating his claims, he 
would have received the same benefit as if he submitted the 
evidence prior to initial adjudication.  

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including his service medical records and post-service VA and 
private treatment records.  There are no reported records 
that are not part of the claims folder.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

VA has provided the veteran with examinations to obtain an 
opinion as to the etiology of current arthritis of the hands, 
and to obtain an opinion concerning the impact of the 
veteran's service-connected disability on his employability.  
Therefore, a medical examination or opinion is not necessary.  
38 U.S.C.A. § 5103A(d); Wells, supra; see Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1356 (Fed. Cir. 2003) (holding that "a medical examination 
or opinion generally could not fill the gap left by the other 
evidence in establishing a service connection").  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable probability that further assistance 
would aid the veteran in substantiating his claims.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


Service Connection for Arthritis of the Hands

Service medical records show that, at the veteran's 
enlistment physical examination in August 1961, clinical 
evaluation revealed that his upper extremities were normal.  
There was a 2 inch scar on the left hand.  

The veteran denied any history of arthritis at a periodic 
physical examination in May 1965.  Clinical evaluation 
revealed that his upper extremities were normal.  

In April 1968, the veteran complained that a trunk lid had 
snapped his left thumb back.  X-rays were normal.  The 
diagnosis was a left thumb sprain.

The veteran complained that in October 1968, he had 
accidentally run a rusty nail into his left hand between the 
thumb and index finger.  Physical examination revealed a 
small puncture and no loss of flexion.  

On periodic physical examination in January 1970, clinical 
evaluation revealed that the veteran's upper extremities were 
entirely within normal limits.

In December 1973, the veteran complained of an infection in 
the middle finger of the right hand at the distal 
interphalangeal joint.  X-rays showed no evidence of 
osteomyelitis or other osseous pathology.

On periodic physical examination in March 1977, the veteran 
denied any history of arthritis but reported a history of 
swollen or painful joints.  The in-service examiner commented 
that this referred to swelling of the veteran's thumbs during 
the winter and had been attributed to an unknown etiology.  

The examiner stated that the veteran had no history of thumb 
trauma and his thumb pain and swelling were relieved somewhat 
with massage and analgesic balm.  Clinical evaluation 
revealed a full range of motion and strength in the veteran's 
fingers and thumbs bilaterally with no swelling, redness, or 
increased temperature.  

On periodic physical examination in March 1978, clinical 
evaluation revealed a full range of motion in all of the 
veteran's joints.  

At the veteran's retirement physical examination in May 1981, 
he reported a history of swollen or painful joints and 
arthritis.  The in-service examiner stated that the veteran's 
reported painful or swollen joints had been diagnosed as 
arthritis with unknown treatment.  Clinical evaluation 
revealed that his upper extremities were entirely within 
normal limits.

On outpatient treatment at Beaufort Naval Hospital, Beaufort, 
South Carolina ("Beaufort Naval Hospital"), in April 1995, 
the veteran complained of pain in his left hand.  He denied 
any pertinent history.  Physical examination revealed a full 
passive range of motion in the upper extremities.  There was 
decreased sensation in the median nerve in the left forearm, 
wrist, and digits.  The provisional diagnosis was nerve root 
entrapment  The diagnosis following examination was 
degenerative joint disease with post-osteophytes at C4-5 and 
C5-6.  

When he filed his claim of entitlement to service connection 
for arthritis of the hands in March 1997, the veteran stated 
that he had experienced arthritis in multiple joints 
throughout his body (including his hands) since active 
service.  

The veteran was awarded disability benefits in a Social 
Security Administration decision dated in October 1997.  
Arthritis of the hands was not specifically mentioned.

The veteran testified at his RO hearing in May 1998 that he 
experienced extreme pain and swelling in the joints of his 
hands and in his fingers at the time of his retirement 
physical examination in May 1981.  

The veteran complained of pain and swelling in his hands on 
outpatient treatment at Beaufort Naval Hospital in May 1998.  
The examiner noted that the veteran's hands showed articular 
involvement mostly in degenerative joint disease which 
suggested articular narrowing.

The veteran complained of numbness in the first three fingers 
of his left hand on outpatient treatment at Beaufort Naval 
Hospital in September 1998.  Neurological examination showed 
that the veteran's strength was 5/5 in the distal hand and 
4/5 in the proximate distal phalanx.  The assessment included 
osteoarthritis.

In December 1998, the veteran complained that his hand and 
wrist had been struck by a loose car tire when it slipped as 
he was trying to throw it in to the back of his truck.  He 
also complained of swelling, pain, and bruising in the left 
hand left wrist.  Physical examination revealed ecchymosis 
over the dorsal ulnar aspect of the left hand.  He moved his 
fingers well.  There was no rotation misalignment present.  

The range of motion of the left wrist was "a little bit 
limited," although the veteran was non-tender over the 
distal radial ulna joint, distal radius, and distal ulna.  
The veteran also was non-tender over the radial metacarpals 
but was a little bit tender over the ulna metacarpals.  He 
was non-tender over all of the fingers.  X-rays showed no 
evidence of acute injury to the wrist and a little bit of 
arthritis at the radial carpal joint.  The assessment was a 
contusion to the left hand.

The veteran complained of numbness and tingling in the left 
hand and posterior left forearm for the previous 4 years on 
outpatient treatment at Beaufort Naval Hospital in February 
1999.  Objective examination revealed a slightly decreased 
grip on the left versus the right.  

On outpatient treatment in November 1999, the veteran 
complained of persistent numbness in the first three fingers 
of his left hand.  

On VA spine examination in January 2003, the veteran 
complained that all ten fingers and knuckles ached when 
exposed to the cold.  These episodes could occur daily, 
lasted three to six hours, and then resolved.  He also 
reported decreased grip strength bilaterally.  He was right-
hand dominant.  He was unable to lift a glass of cold liquid, 
use a wrench, do repetitive raking, and also had difficulty 
writing at times.  

The examiner reportedly reviewed the veteran's claims file.  
Physical examination of the veteran's hands revealed minimal 
calcified swelling at the distal interphalangeal joint of the 
right second and third digits and of the left second, third, 
fourth, and fifth digits.  There was 5/5 motor strength.  
Flexion at the metacarpophalangeal joints of the second, 
third, fourth, and fifth digits was to 90 degrees 
bilaterally.  Flexion of the proximal interphalangeal joint 
was to 95 degrees.  Flexion of the distal interphalangeal 
joint was to 60 degrees.  There was normal sensation and 
color and no warmth or tenderness of the digits.  

After reviewing the veteran's service medical records, the 
examiner stated that the diagnosis of arthritis given at the 
veteran's retirement physical in May 1981 appeared to be 
"more of a history: as relayed by the veteran and "not 
actually anything diagnosed."  The examiner also stated that 
there were no indications of any treatment for arthritis of 
the hand in the veteran's first post-separation year.  The 
examiner concluded that there was no evidence that the 
problem with the veteran's fingers swelling had its onset in 
service.  The impressions included finger arthritis.

The veteran complained of left hand numbness at 
electromyography (EMG) conducted at Beaufort Naval Hospital 
in April 2003.  The EMG results suggested left sensory and 
motor neuropathy at the wrist.

In April 2003, the veteran complained of left hand numbness 
in his index and middle fingers with increased symptoms at 
night.  Physical examination revealed that upper extremities' 
strength was 5/5.  Sensation was intact.  The assessment 
included left carpal tunnel syndrome.

In a May 2004 letter, Dr. K.R.B. stated that the veteran had 
progressive degenerative arthritis of the hands.  


Analysis

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102 (2004); 
see Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

There is evidence of hand and finger complaints during 
service.  Arthritis of the hands was even reported on 
examination for separation from service.  There was, however, 
no reported X-ray evidence of arthritis in the hands.  
Repeated x-rays of the veteran's hands were normal throughout 
his 21 years of active service. For VA purposes, arthritis is 
shown by X-rays.  See 38 C.F.R. § 4.71, Diagnostic Code 5003 
(2004).  

More significantly, the only medical opinion, that of the VA 
examiner in January 2003, was to the effect that arthritis of 
the hands was not shown in service or within one year of 
service.

In fact, osteoarthritis was not diagnosed until September 
1998, or 16 years after the veteran's separation from 
service.  None of the veteran's post-service examiners 
related his hand arthritis to service or any incident of 
service.  

Critically, the VA examiner also concluded that the current 
hand arthritis was unrelated to service.  After reviewing the 
claims file, including the veteran's service medical records 
and post-service treatment records, the VA examiner concluded 
that there was no evidence that the veteran's arthritis of 
the hands had its onset in service.  

The veteran and his representative, as lay persons, are not 
competent to express an opinion as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
the lay assertions of a link between the veteran's currently 
diagnosed arthritis of the hands and service lack merit.  

Without competent evidence linking the veteran's currently 
diagnosed arthritis to service or any incident of service, 
the Board finds that the preponderance of the evidence is 
against the claim.

Entitlement to TDIU

In April 1982, the RO granted the veteran's claim of 
entitlement to service connection for lumbosacral strain, 
evaluating it as zero percent disabling effective April 1, 
1982 (the day after the date of the veteran's discharge from 
service).  This decision was not appealed, and became final.

On outpatient treatment at Beaufort Naval Hospital in August 
1996, the veteran complained of multiple joint involvement.  
The examiner stated that the veteran had been seen since 1992 
for multiple orthopedic problems including severe 
intermittent low back pain with degenerative joint disease 
and radiculopathy in the lumbosacral spine, degenerative 
joint disease of the patellofemoral joints of both knees, and 
degenerative joint disease of the cervical spine with 
radicular involvement of the C5-C7 vertebrae.  

This examiner concluded that, because of the major 
degeneration in the cervical and lumbar vertebrae and 
degenerative joint disease of the right upper and right lower 
extremities, the veteran was not employable.

In November 1996, the veteran filed a claim of entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  At that time, the veteran stated that he had been 
unable to work full-time since March 1995 as a result of his 
service-connected disabilities.  He did not specifically 
identify any disability that affected his ability to secure 
or follow a substantially gainful occupation.

In February 1997, the RO granted a 40 percent rating for 
lumbosacral strain, evaluating it as 40 percent disabling 
effective November 19, 1996 (the date of VA treatment records 
showing increased symptoms).  The RO also denied the 
veteran's TDIU claim.

The veteran filed a new TDIU claim in April 1997.  He 
identified his service-connected lumbosacral strain and non-
service-connected arthritis as the disabilities which 
affected his ability to secure or follow a substantially 
gainful occupation.  He stated that he had been unable to 
work since April 1995 due to these disabilities.

As noted above, the RO denied the veteran's TDIU claim in the 
currently appealed rating decision issued in September 1997.

The veteran testified at his RO hearing in May 1998 that he 
was totally disabled because of his non-service-connected 
arthritis of the hands and service-connected lumbosacral 
strain.  He stated that he had been disabled since April 1995 
and had begun receiving Social Security disability benefits 
in 1997.  

In a September 1998 letter, Dr. M.J.L. stated that the 
veteran was totally disabled by his arthritis and lumbosacral 
spine problems.  

On VA spine examination in January 2003, the VA examiner 
noted that the veteran had been employed in a series of 
sedentary jobs from 1982 to 1984, and had worked as a service 
manager and manager at an automobile dealership from 1984 to 
1993.  The veteran had left this job in 1993 due to stress.  
He then worked on the family farm from 1993 to 1995 but had 
not worked since that time.  The veteran was a high school 
graduate with some engineering and site development, 
surveying, and estimating experience and training.  

The examiner concluded that the veteran was able to perform 
sedentary work and had done so for many years.  The veteran 
also had significant marketable skills in terms of 
engineering and site development, and surveying and 
estimating skills.  Therefore, the VA examiner concluded that 
the veteran was able to obtain and maintain gainful 
employment.

A review of Social Security Administration (SSA) records 
received at the RO in November 2004 shows that, in September 
1997, an Administrative Law Judge found that the veteran had 
been disabled since March 1995.  His disabilities were noted 
to be chronic low back pain and radiculopathy due to 
degenerative joint disease as well as radiating neck pain do 
to osteophytic nerve impingement of the cervical spine.  

The ALJ reported that the degenerative joint disease of 
unspecified locations, caused severe neck and shoulder pain 
with paresthesias in the left fingers.  It was noted that  
and was entitled to SSA disability benefits as of that date.  
The medical records reviewed by SSA consisted of some of the 
veteran's service medical records and some of his post-
service treatment records.

The veteran's only service connected disability is 
lumbosacral strain with osteophyte at L4 and severe 
limitation of motion, evaluated as 40 percent disabling.

Service department and VA records show that he completed high 
school, and had additional training as a supervisor and 
assistant parts manager.  He had employment experience as an 
avionic communications technician, avionic communications and 
navigation system superintendent, engineer in drafting, 
manager at an automobile dealership, and farmer.


Analysis

A total disability rating based on individual unemployability 
(TDIU) may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability, ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2004).

Even if the ratings for the service-connected disabilities do 
not meet the percentage standards set forth in 38 C.F.R. § 
4.16(a), as in this case, VA policy is to assign a TDIU if it 
is shown that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  In such a case, the case is 
submitted to the Director, of VA's Compensation and Pension 
Service for extra-schedular consideration.  38 C.F.R. § 
4.16(b) (2004). 

The Court has held that, in TDIU claims, the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the appellant's service-connected 
disabilities have on his ability to work. 38 U.S.C. § 
5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
Here, VA obtained such opinion in January 2003, when the VA 
examiner specifically discussed the impact of the veteran's 
service-connected lumbosacral strain on his employability.

In determining whether the veteran is entitled to TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993); 38 C.F.R. § 3.341(a) (2004).  

The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high disability rating 
in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. at 363, 
38 C.F.R. § 4.16(a) (2004).

The veteran is a high school graduate with employment skills 
in engineering, site development, surveying, and estimating.  
He is currently service-connected for lumbosacral strain 
evaluated as 40 percent disabling.  Thus, the veteran does 
not meet the schedular criteria for entitlement to TDIU.  

The veteran also worked continuously between his separation 
from service in 1982 and 1995 in a series of sedentary jobs, 
in addition to farming, despite continuing complaints of and 
treatment for service-connected lumbosacral strain. 

The SSA decision provides some support for the veteran's 
claim, but is of limited probative weight in determining the 
veteran's entitlement to TDIU.  That decision was premised on 
non-service connected neck disability in addition to the 
service connected lumbar spine disability.  It thus, shed 
little light on the question of whether the service connected 
disability alone, is sufficient to render the veteran 
unemployable.  

The SSA decision also did not consider the veteran's complete 
medical records when it awarded him disability benefits.  A 
review of the veteran's SSA records does not show that a 
medical examination was conducted to determine the actual 
level of disability or the impact of any disabilities on the 
veteran's employability.  Instead, it appears that the SSA 
awarded benefits to the veteran based only on a review of 
partial medical records and an inaccurate history.  

Evidence of the fact that the SSA decision was the product of 
an inaccurate history is shown by the fact that the decision 
reported that the veteran's only post-service employment had 
been as a farmer.

The September 1998 letter from Dr. M.J.L. also is of limited 
probative value because he also considered non-service 
connected disability in concluding that the veteran was 
disabled.  Dr. M.J.L. did not provide an opinion as to the 
impact of the veteran's service connected disability alone, 
on his employability.

The only opinion to consider an accurate employment history, 
and the impact of the service connected disability, alone, on 
employability was provided by the VA examiner in January 
2003.  That examiner concluded that the veteran was able to 
obtain and maintain gainful employment consistent with his 
education and occupational experience.

Since the only fully relevant opinion is against a finding 
that the veteran is unemployable by reason of his service-
connected disability, the Board finds that the evidence is 
against the claim of entitlement to TDIU.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

Entitlement to service connection for arthritis of the hands 
is denied.

Entitlement to a TDIU is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


